MORROW, Presiding Judge.
— The offense is injury to a fence as denounced by article 1350, P. C., 1925; penalty assessed at a fine of $50.
It is charged that the fence of W. L. Rea was pulled down and injured by the appellant.
The statement of facts was signed by the attorneys and by the trial judge on the 21st day of August, 1931. There are no indorsements showing the date of its filing. The judgment bears the date of May 19, 1931. Notice of appeal was given at that time. We have observed no extension of the time within which to file the statement of facts. The time allowed by law is not exceeding thirty days after notice of appeal.
A written charge was given by the court to the jury.
There are some exceptions filed; also some requested charges which were refused. Without a statement of facts which we would be authorized to consider, any complaints of the charge of the court or of the refusal of special charges cannot be appraised by this court. None of them are so drawn or contain matter, which, in the absence of a statement of facts, show error. As the record is before us, no error is presented which would authorize a reversal.
The judgment is affirmed.

Affirmed.